In re Application of	:	 
     Okamoto, Takayuki	:	DECISION ON PETITION
Appl. No. 15/893,051	:       UNDER 37 CFR § 1.181 TO
Filed: February 9, 2018	:         WITHDRAW FINALITY
For:  RADAR DEVICE AND TARGET		:	
HEIGHT ESTIMATION METHOD		:	
This is a decision on applicant’s petition under 37 CFR §1.181 filed on January 29, 2021 requesting withdrawal of the finality of the Office action mailed November 30, 2020.

The Petition is GRANTED.
Background

On August 3, 2020 a non-final Office action was mailed.
On October 29, 2020 a reply to the non-final Office action was filed.
On November 30, 2020 a final Office action was mailed.
On January 29, 2021 the present Petition was filed.

Relevant Rules, Statutes and Procedures

MPEP § 706.07(a), sets forth, in part:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

Discussion

	Petitioner requests that Finality of the November 30, 2020 Office action be withdrawn.  Petitioner argues that the final rejection is premature because it includes a new ground of rejection that is neither (1) necessitated by applicant’s amendment, nor (2) based on 

	A review of the record reveals that in the non-final Office action mailed on August 3, 2020, the Examiner rejected claims 1-5 under 35 U.S.C. § 103 as being unpatentable over Aoyagi, Koki, and Nakahama.   Applicant did not make any amendments to the claims in responding to the non-final Office action on October 29, 2020.  The Examiner then issued a final Office action on November 30, 2020, rejecting claims 1-5 under 35 U.S.C. § 103 as being unpatentable over Aoyagi, Steinhauer, and Maughan.  Since no claims were amended, the Examiner’s introduction of a new ground of rejection was not necessitated by amendment.
Additionally, review of the record further reveals that the rejection in the November 30, 2020 Office action was not based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).  Based on the foregoing, the Finality of the November 30, 2020 Office action was improper.

For the above stated reasons, the finality of the Office action mailed on November 30, 2020, but not the action itself, is hereby withdrawn.  The Office action mailed on November 30, 2020 is now considered to be a non-final Office action and the shortened statutory period for response continues to run THREE (3) MONTHS from the date of the mailing of the Office action.  The application will be returned to the Examiner’s rejected docket awaiting a response from Applicant to the Office action.

Summary: The petition is Granted.  

Any questions regarding this decision should be directed to Joseph Rocca, Quality Assurance Specialist, at 571-272-5191.



/KATHERINE A MATECKI/Director, Technology Center 3600                                                                                                                                                                                                        _________________________
Katherine A. Matecki, Director
Technology Center 3600
(571) 272-5250


KM/jr/sa:  2/24/2021